WALLACE, JUDGE:
The claimant is the owner of a seven or eight-acre parcel of real estate upon which her residence is erected in Winifrede, Kanawha County, West Virginia. On March 17, 1977, a rather severe forest fire was burning on top of a mountain about 1% miles from the claimant’s property. The fire ultimately burned an area of over 100 acres. .During the morning of the fire, and while the claimant was away from her home, two or three young men who had been recruited by respondent to fight the fire entered upon claimant’s property and started either a backfire or a line fire for the purpose of resisting the larger fire.
*94As a result of the backfire or line fire, certain property of the claimant was destroyed. The claimant testified that 500 feet of 1%-inch plastic water pipe was destroyed and that the cost of new plastic pipe and the labor for installing the same totaled $175.00; that a wooden boat having a value of $50.00 was destroyed; and that a cinder block pump house and a pump located therein having a total value of $550.00 were also destroyed.
Code §20-3-4 authorizes the respondent and its duly authorized agents to enter upon private property and to start backfires and take such other countermeasure for the purpose of fighting forest fires. While this statute exonerates fire fighters from criminal responsibility, it does not mean that property owners’ property can be destroyed without compensation being made. We therefore are of the opinion that the claimant is entitled to an award.
The claimant was not represented by counsel at the hearing, and as a result, her -testimony relating to damages did not meet the usual requirements relating to measure of damages. Nevertheless, we believe that an award of $475.00 would constitute equitable compensation for the claimant’s loss.
Award of $475.00.